 1

 2

 3

 4                                    UNITED STATES DISTRICT COURT

 5                                  NORTHERN DISTRICT OF CALIFORNIA

 6                                         SAN FRANCISCO DIVISION

 7
      UNITED STATES OF AMERICA,                            Case No. 3:20-cv-00881-JCS
 8
              Petitioner,
 9                                                         [PROPOSED] ORDER TO SHOW
                              v.                           CAUSE WHY INTERNAL REVENUE
10                                                         SERVICE SUMMONS SHOULD NOT
      NICHOLAS C. RESCINO,                                 BE ENFORCED
11
              Respondent.
12

13            Good cause having been shown by the Petitioner upon its petition filed in the above-entitled
14 proceeding, it is hereby:

15            ORDERED that Respondent Nicholas C. Rescino appear before this Court on the 10th day of
16 April, 2020, at 9:30 a.m., in Courtroom No. F, 15th Floor, United States District Court, 450 Golden

17 Gate Avenue, San Francisco, California, and then and there show cause, if any, why Respondent should

18 not be compelled to appear and provide documents and testimony as required by the summons

19 heretofore served upon Respondent as alleged and set forth in particular in said petition; and it is further:

20            ORDERED that a copy of this Order to Show Cause, together with a copy of the aforesaid
21 petition, be served upon said Respondent in accordance with Rule 4 of the Federal Rules of Civil

22 Procedure at least thirty-five (35) days before the return date of this Order above specified; and it is

23 further:

24            ORDERED that within twenty-one (21) days before the return date of this Order, Respondent
25 may file and serve a written response to the petition, supported by appropriate affidavit(s) or

26 declaration(s) in conformance with 28 U.S.C. § 1746, as well as any motion Respondent desires to
27 make, that the Petitioner may file and serve a written reply to such response, if any, within fourteen (14)

28 [Proposed] Order to Show Cause Why IRS
   Summons Should Not Be Enforced, 3:20-cv-00881-JCS

                                                      1
30
 1 days before the return date of this Order; that all motions and issues raised by the pleadings will be

 2 considered on the return date of this Order, and only those issues raised by motion or brought into

 3 controversy by the responsive pleadings and supported by affidavit(s) or declaration(s) will be

 4 considered at the return of this Order, and any uncontested allegation in the petition will be considered

 5 admitted.

 6          ORDERED this111th day of February, 2020.

 7

 8                                           ___________________________________________
                                             CHIEF MAGISTRATE JUDGE JOSEPH C. SPERO
 9                                           UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28 [Proposed] Order to Show Cause Why IRS
   Summons Should Not Be Enforced, 3:20-cv-00881-JCS

                                                     2
30
